Case 1:19-cv-00880-AJT-TCB Document 16 Filed 09/27/19 Page 1 of 2 PageID# 123



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION
__________________________________________
                                           )
HUSCH BLACKWELL LLP,                       )
                                           )
      Plaintiff,                           )
                                           )
              v.                           ) Case No. 1:19-cv-880 (AJT/TCB)
                                           )
WASHINGTON METROPOLITAN                    )
AREA TRANSIT AUTHORITY,                    )
                                           )
      Defendant.                           )
__________________________________________)


                                  NOTICE OF HEARING

       PLEASE TAKE NOTICE that on Friday, November 22, 2019, at 10:00 a.m., or as soon

thereafter as counsel may be heard, the Washington Metropolitan Area Transit Authority

(“WMATA”) will present oral argument in support of WMATA’s Motion for Summary

Judgment.

Dated: September 27, 2019                  WASHINGTON METROPOLITAN AREA
                                           TRANSIT AUTHORITY
                                           By counsel
                                           s/ Attison L. Barnes, III
                                           Attison L. Barnes, III (VA Bar No. 30458)
                                           WILEY REIN LLP
                                           1776 K Street, NW
                                           Washington, DC 20006
                                           Tel: (202) 719-7000
                                           Fax: (202) 719-7049
                                           abarnes@wileyrein.com
                                           Counsel for Defendant
                                           Washington Metropolitan Area Transit Authority
Case 1:19-cv-00880-AJT-TCB Document 16 Filed 09/27/19 Page 2 of 2 PageID# 124



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 27, 2019, I electronically filed the forgoing

with the Clerk of Court by using the CM/ECF system, which will send a Notice of Electronic

Filing to the following:

               George Edward Stewart, III
               Brian Paul Waagner
               HUSCH BLACKWELL LLP
               750 17th St NW, Suite 900
               Washington, DC 20006
               Tel: 202-378-2307
               Fax: 202-378-2319
               george.stewart@huschblackwell.com
               brian.waagner@huschblackwell.com


                                                   s/Attison L. Barnes, III
                                                   Attison L. Barnes, III (VA Bar No. 30458)
                                                   WILEY REIN LLP
                                                   1776 K Street, NW
                                                   Washington, DC 20006
                                                   Tel: (202) 719-7000
                                                   Fax: (202) 719-7049
                                                   abarnes@wileyrein.com
                                                   Counsel for Defendant Washington
                                                   Metropolitan Area Transit Authority
